DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 23 October 2020, claims 1-20 are presently pending in the application, of which, claims 1, 14 and 20 are presented in independent form. The Examiner acknowledges amended claims 8-10, 13, and 17-19. No claims were cancelled or newly added.

Drawings
The drawings, filed 23 October 2020, have been reviewed and accepted y the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
based on a backup update policy, selecting a virtual machine disk image file backup among a plurality of virtual machine disk image file backups stored on a backup storage; 
mounting a version of the selected virtual machine disk image file backup; and
based on the backup update policy, applying an update to the mounted version of the selected virtual machine disk image file backup without restoring the selected virtual machine disk image file backup, wherein the updated version of the selected virtual machine disk image file backup is stored on the backup storage.
These limitations recite certain methods of mental processes, such as performing an evaluation in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is made based on certain criteria. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application.  instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-13 also do not integrate the abstract idea into a practical application. Notably, claims 2-13 recite more complexities descriptive of the abstract  recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-13 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-13 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 14-19 appear to include similar subject matter as in claims 1-13 as discussed above. More specifically, independent claim 14 additionally recites a non-transitory computer readable storage medium is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer 

Claim 20 appear to include similar subject matter as in claim 1 as discussed above. More specifically, independent claim 17 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claim 1 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Dornemann, Henry, et al (U.S. 2016/0085574 and known hereinafter as Dornemann).

As per claim 1, Dornemann teaches a method, comprising: 
based on a backup update policy (e.g. Dornemann, see paragraphs [0167-0169], which discloses a management policy, such as storage, retention, or backup policy is administered within the information management system), selecting a virtual machine disk image file backup among a plurality of virtual machine disk image file backups stored on a backup storage (e.g. Dornemann, see paragraphs [0163-0170], which discloses backup operations are performed on a volume-level, file-level, or block level, where the backup operations involve maintaining a version of the copied data in primary data and also maintaining backup copies in secondary storage devices.); 
mounting a version of the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0304, 0371-0373], which discloses mounting to a host computing device, where an instance of the virtual machine is live-mounted to restore the virtual machine in order to view the desired files.); and
based on the backup update policy (e.g. Dornemann, see paragraphs [0167-0169], which discloses a management policy, such as storage, retention, or backup policy is administered within the information management system. See further paragraphs [0224-0227].), applying an update to the mounted version of the selected virtual machine disk image file backup without restoring the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.), wherein the updated version of the selected virtual machine disk image file backup is stored on the backup storage (e.g. Dornemann, see paragraphs [0254-0263], which discloses an update is performed to the cached version of the backup copy, based on the backup storage policy.).

As per claim 14, Dornemann teaches a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
based on a backup update policy (e.g. Dornemann, see paragraphs [0167-0169], which discloses a management policy, such as storage, retention, or backup policy is administered within the information management system), selecting a virtual machine disk image file backup among a plurality of virtual machine disk image file backups stored on a backup storage (e.g. Dornemann, see paragraphs [0163-0170], which discloses backup operations are performed on a volume-level, file-level, or block level, where the backup operations involve maintaining a version of the copied data in primary data and also maintaining backup copies in secondary storage devices.); 
mounting a version of the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0304, 0371-0373], which discloses mounting to a host computing ; and
based on the backup update policy (e.g. Dornemann, see paragraphs [0167-0169], which discloses a management policy, such as storage, retention, or backup policy is administered within the information management system. See further paragraphs [0224-0227].), applying an update to the mounted version of the selected virtual machine disk image file backup without restoring the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.), wherein the updated version of the selected virtual machine disk image file backup is stored on the backup storage (e.g. Dornemann, see paragraphs [0254-0263], which discloses an update is performed to the cached version of the backup copy, based on the backup storage policy.).

As per claim 20, Dornemann teaches a system, comprising: 
a processor (e.g. Dornemann, see Figure 2, which discloses a processor); and 
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor (e.g. Dornemann, see Figure 2, which discloses a processor coupled to memory and communicates with a network.) to:
based on a backup update policy (e.g. Dornemann, see paragraphs [0167-0169], which discloses a management policy, such as storage, retention, or backup policy is administered within the information management system), selecting a virtual machine disk image file backup among a plurality of virtual machine disk image file backups stored on a backup storage (e.g. Dornemann, see paragraphs [0163-0170], which discloses backup operations are ; 
mounting a version of the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0304, 0371-0373], which discloses mounting to a host computing device, where an instance of the virtual machine is live-mounted to restore the virtual machine in order to view the desired files.); and
based on the backup update policy (e.g. Dornemann, see paragraphs [0167-0169], which discloses a management policy, such as storage, retention, or backup policy is administered within the information management system. See further paragraphs [0224-0227].), applying an update to the mounted version of the selected virtual machine disk image file backup without restoring the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.), wherein the updated version of the selected virtual machine disk image file backup is stored on the backup storage (e.g. Dornemann, see paragraphs [0254-0263], which discloses an update is performed to the cached version of the backup copy, based on the backup storage policy.).

As per claims 2 and 15, Dornemann teaches the method of claim 1 and the computer program product of claim 14, respectively, wherein selecting the virtual machine disk image file backup among the plurality of virtual machine disk image file backups comprises applying the backup update policy to information associated with the virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0167-0169], which discloses a management policy, such as storage, retention, or backup policy is administered within the information management system. See further paragraphs [0224-0227].).

As per claim 3, Dornemann teaches the method of claim 2, wherein the backup update policy indicates the virtual machine disk image file backup is to be updated in the event the version of the virtual machine disk image file backup is a latest version (e.g. Dornemann, see paragraphs [0159-0166], which discloses a backup operation creates a copy of a version of data at a particular point in time, where the latest version is the most recent point in time.).

As per claim 4, Dornemann teaches the method of claim 2, wherein the backup update policy indicates the virtual machine disk image file backup is to be updated in the event the information associated with the virtual machine disk image file backup indicates the virtual machine disk image file backup lacks one or more critical updates (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.).

As per claims 5 and 16, Dornemann teaches the method of claim 2 and the computer program product of claim 15, respectively, wherein selecting the virtual machine disk image file backup among the plurality of virtual machine disk image file backups further comprises determining that the backup update policy indicates to update the virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.).

As per claim 6, Dornemann teaches the method of claim 1, wherein the version of the selected virtual machine disk image file backup is a cloned version of the virtual (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.).

As per claim 7, Dornemann teaches the method of claim 1, wherein mounting the version of the selected virtual machine disk image file backup includes setting an apparent root of a file system namespace to be a root of a virtual machine associated with the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0159-0166], which discloses backup operations include providing a copy of a version of data, where the setting may be a root setting such as a full backup or a synthetic full backup.).

As per claims 8 and 17, Dornemann teaches the method of claim 1 and the computer program product of claim 14, respectively, wherein applying the update to the mounted version of the selected virtual machine disk image file backup comprises accessing an update repository (e.g. Dornemann, see paragraphs [0304, 0371-0373], which discloses mounting to a host computing device, where an instance of the virtual machine is live-mounted to restore the virtual machine in order to view the desired files.).

As per claims 9 and 18, Dornemann teaches the method of claim 8 and the computer program product of claim 17, respectively, wherein applying the update to the mounted version of the selected virtual machine disk image file backup further comprises selecting one or more updates stored in the update repository (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.).

As per claims 10 and 19, Dornemann teaches the method of claim 9 and the computer program product of claim 18, respectively, wherein applying the update to the (e.g. Dornemann, see paragraphs [0244-0254], which discloses backup storage rules, where a backup copy rule set is applied to provide an update operation to the file system.).

As per claim 11, Dornemann teaches the method of claim 1, further comprising receiving a request to restore a virtual machine associated with the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0159-0169], which discloses a restoration of the primary data based on the backup data copy.).

As per claim 12, Dornemann teaches the method of claim 11, further comprising providing an indication of an original version of the selected virtual machine disk image file backup and the updated version of the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0159-0169], which discloses a restoration of the primary data based on the backup data copy and the latest version associated with the backup copy.).

As per claim 13, Dornemann teaches the method of claim 12, further comprising: 
receiving a selection between the original version of the selected virtual machine disk image file backup and the updated version of the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0163-0170], which discloses backup operations are performed on a volume-level, file-level, or block level, where the backup operations involve maintaining a version of the copied data in primary data and also maintaining backup copies in secondary storage devices.); and 
providing the selected version of the selected virtual machine disk image file backup (e.g. Dornemann, see paragraphs [0159-0169], which discloses a restoration of the primary data based on the backup data copy.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 25, 2022